 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA;
Norfolk Division

 

 

 

KEVIN ANTONIO WATSON, #1003366,
Petitioner,
Vv. ACTION NO. 2:18cv480
HAROLD W. CLARKE,
Director of Virginia

Department of Corrections,

Respondent.

FINAL ORDER

Petitioner Kevin Antonio Watson (“Watson”), a Virginia
inmate, submitted a pro se petition for a writ of habeas corpus,
pursuant to 28 U.S.C. § 2254. ECF No. i. Watson attacks his
convictions, in the Circuit Court for the County of Henrico on
November 22, 1999, for forcible sodomy, abduction, two counts of
attempted robbery, and four counts of use of a firearm. [Id. at 3.
According to the petition, Watson was sentenced on February 25,
2000, to forty-five years in the Virginia penal system. Id.

The matter was referred to a United States Magistrate Judge
pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and
Rule 72 of the Local Rules of the United States District Court for
the Eastern District of Virginia for report and recommendation.

The report and recommendation, filed April 23, 2019, recommends

 
that respondent’s motion to dismiss be granted, and Watson's
petition be dismissed without prejudice to Watson refiling his
federal petition after obtaining an order authorizing the filing
of a successive petition from the Court of Appeals for the Fourth
Circuit. ECF No. 18. Each party was advised of his right to file
written objections to the findings and recommendations made by the
Magistrate Judge. The Court has received no objections to the
report and recommendation and the time for filing objections has
expired.

The Court does hereby adopt and approve the findings and
recommendations set forth in the report and recommendation. The
Court, therefore, ORDERS that respondent’s motion to dismiss, ECF
No. 12, is GRANTED, and Watson’s petition for a writ of habeas
corpus, ECF No. 1, is DISMISSED WITHOUT PREJUDICE to Watson.
refiling his federal petition after obtaining an order authorizing
the filing of a successive petition from the Court of Appeals for
the Fourth Circuit.

Finding that the basis for dismissal of Watson’s § 2254
petition is not debatable, and alternatively finding that Watson
has not made a “substantial showing of the denial of a
constitutional right,” a certificate of appealability is DENIED.
28 U.S.C. § 2253(c); see Rule 1l({a) of the Rules Gov. § 2254 Cases
in U.S. Dist. Cts.; Miller-El v. Cockrell, 537 U.S. 322, 335-38

(2003); Slack v. McDaniel, 529 U.S. 473, 483-85 (2000).
Watson is ADVISED that because a certificate of appealability
is denied by this Court, he may seek a certificate from the United
States Court of Appeals for the Fourth Circuit. Fed. R. App. P.
22(b); Rule ll(a) of the Rules Gov. § 2254 Cases in U.S. Dist.
Cts. If Watson intends to seek a certificate of appealability
from the Fourth Circuit, he must do so within thirty days from the
date of this Order. Watson may seek such a certificate by filing
a written notice of appeal with the Clerk of the United States
District Court, United States Courthouse, 600 Granby Street,
Norfolk, Virginia 23510.

The Clerk shall mail a copy of this final order to Watson and

counsel of record for respondent.

Isf

Mark S. Davis
Chief Judge

Mark S. Davis
Chief United States District Judge

 

Norfolk, Virginia
June WO, 2019
